UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ANGELENE HARDAWAY, et al., )
)
Plaintifi`s, )
)
v ) Civil Action No. 13-1232 (RJL/DAR)
)
DISTRICT OF COLUMBIA )
HOUSING AUTHORITY, ) F I l- E D
) JUL 3 0 '201‘1
Defendant. )
Clark, U.S. Dlstrict & Bankruptcy
) courts for me mistrial m columbia

MEMORANDUM OPINION

(Juiy?°/{:z:).(oii¢t) [Dkt. #15]

This matter is before the C0urt on the District of Columbia Housing
Authority’s ("DCHA" or "defendant") Motion to Dismiss or, in the Alternative,
for Summary Judgment [Dl666 F.3d
1359, 1361 (D.C. Cir. 20l2) (quoting U.S. CONS'l`. art. III, § 2). Accordingly,
"[e]very plaintiff in federal court bears the burden of establishing the three
elements that make up the irreducible constitutional minimum of Article lII
standing: injury-in-fact, causation, and redressability." Ia’. at 1362 (citing Lujarz
v. Defena’ers of Wz`ldlife, 504 U.S. 555, 560-61 (1992)) (internal quotation marks
omitted). The defect in plaintiffs’ pleading pertains to their purported injury, or
lack thereof

Nothing in plaintiffs’ Complaint indicates that the DCHA denied plaintiffs
access to or participation in the Housing Choice Voucher Program because of
Angelene’s disability. Nor do plaintiffs allege that any action or omission by the
DCHA has otherwise barred their access to or participation in any program or

service administered by the DCHA. Notwithstanding the DCHA’s decision to

4

deny Angelene’s request for a live-in aide, it acted in accordance with the HOC’s
decision to provide a voucher for a two-bedroom unit. The DCHA thus
acquiesced to plaintiffs’ desired living arrangement. lndeed_, it has issued a
voucher for a two-bedroom unit, such that Lena can function as Angelene’s live-
in aide. Plaintiffs, therefore, fail to demonstrate that they have suffered any
actual injury arising from the DCHA’s action or inaction. Absent an actual
injury, plaintiffs lack standing to pursue their purported claims and the Court is
thus deprived of subject matterjurisdiction. See Ins. Corp. oflrelana’, Lla’. v.
Compagnz`e des Bauxiz‘es de Gul`nee, 456 U.S. 694, 702 (1982).3
CONCLUSION
For all of the foregoing reasons, the Court concludes that plaintiffs lack

standing to bring this action and the Court therefore lacks subject matter
jurisdiction. Accordingly, the Court GRANTS defendant’s motion to dismiss.

An Order consistent with this decision accompanies this Memorandum Opinion.

RICH~MQD J. LEoN

United States District judge

3 Insofar as plaintiffs claim violations of the Arnericans with Disabilities Act, Section 504 of the
Rehabilitation Act, and the Fair Housing Act regarding their request for a voucher for a two-
bedroom unit, those claims are moot.